Mr. Justice Williams
delivered the opinion of the court.
Is the solicitor of a defendant, whose efforts have been successful in defending his client’s land against attack, entitled to have a lien for the services fixed on the land?
*439It was held in Garner v. Garner, 1 Lea (69 Tenn.), 29, that in the absence of a contract therefor the solicitor cannot have a lien declared by the conrt on realty defended and. not recovered. '
In support of their motion for the declaration of a lien, the solicitors cite Hill v. Ford, 3 Tenn. Cas., 531, 537. That case, which would support the application, was decided in 1875, while Garner v. Garner was decided in 1878.
Some confusion exists as to the rule on this point, judging from the number of motions made in such circumstances. This misunderstanding may be due. to the fact that the publication of the decision in Hill v. Ford followed the reporting of Garner v. Garner. The rule announced in the latter case is the law in this State, as well as elsewhere. 6 C. J., 781. Motion disallowed.